          Case:17-01548-MER Doc#:70 Filed:04/10/19            Entered:04/10/19 16:14:17 Page1 of 2
                  UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

                                            Minutes of Proceeding

 April 10, 2019                                                     Honorable Michael E. Romero, Presiding
                                                                                             Courtroom C
 In re:
                                                                                  Case No. 17-17630 MER
 MATTHEW CURTIS WITT,
                                                                                                 Chapter 7
          Debtor.

 REKON, LLC,
                                                                   Adversary Proceeding No. 17-01548 MER
          Plaintiff.

 v.

 MATTHEW CURTIS WITT,

          Defendant.

 Appearances:
 Plaintiff  Rekon, LLC                                   Counsel     Patrick Vellone; Rachel Sternlieb
 Defendant Matthew Curtis Witt                           Counsel     Shaun Christensen
 Other                 Noel West Lane III                Counsel     Pro se

Proceedings:
   • Plaintiff Rekon, LLC’s, Motion for Enlargement of Time to Conduct Discovery and Extend
      Deadlines in this Adversary Case (ECF No. 54) and Defendant Matthew Curtis Witt’s
      response thereto (ECF No. 60);

      •      Defendant’s Motion to Compel Production of Documents from Noel West Lane III (ECF No.
             61) and Noel West Lane III’s response (ECF Nos. 63, 64); and

      •      Rekon, LLC’s Motion for Order to Show Cause Why Noel West Lane III Should Not Be Held in
             Contempt of Court for Failure to Comply with Subpoena and Court Order for the Production of
             Documents (ECF No. 62) and Noel West Lane III’s response (ECF No. 65).



Orders:

For the reasons stated on the record, the Federal Bureau of Investigation shall have fourteen (14) days
to file any statement respecting turnover of the forty-four (44) boxes of documents at issue in this
proceeding. In the event no statement is filed by the Federal Bureau of Investigation within fourteen
(14) days, Noel West Lane III shall effectuate immediate turnover of the boxes of documents to an
independent third-party identified and agreed-upon by Plaintiff and Defendant. Plaintiff and Defendant
shall file a notice of selection of the independent third-party within seven (7) days’ entry of this order.
The deadlines for completion of discovery and filing of dipositive motions shall be extended sixty (60)
days from the date the boxes of documents are received by the independent third-party. The
extension of discovery shall apply only as enumerated on the record by the Court. The cost of
transportation and storage of the boxes of documents shall be borne jointly by Plaintiff and Defendant.
The parties shall bear their own costs for the examination and reproduction of the boxes of documents
and documents contained therein. Any further requests for additional discovery or extension of
discovery deadlines shall be made in compliance with Local Bankruptcy Rule 7026-1. No further orders
regarding the above shall enter.
Case:17-01548-MER Doc#:70 Filed:04/10/19   Entered:04/10/19 16:14:17 Page2 of 2

                                           BY THE COURT:
                                           KENNETH S. GARDNER, CLERK



                                           By: __William G. Cross__________________
                                                        Deputy Clerk
